TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00549-CV



                                   Michael P. Barry, Appellant

                                                  v.

                         Donald Jackson and Karen Jackson, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
     NO. D-1-GN-03-000710, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               In 2010, this Court considered an appeal brought by appellant Michael P. Barry

complaining of the trial court’s judgment in favor of appellees Donald and Karen Jackson in a

breach of contract suit the Jacksons brought against Barry after a failed real estate transaction. See

Barry v. Jackson, 309 S.W.3d 135 (Tex. App.—Austin 2010, no pet.). The judgment awarded the

Jacksons approximately $50,000 in damages, as well as almost $25,000 in attorney’s fees. Id.

at 138-39. Although we agreed that Barry had breached the contract, we determined that the

evidence was insufficient to support the majority of the damages award, holding that the Jacksons

should recover $3,889 in damages. Id. at 142. Then, because we had “significantly recalculated the

damages award,” we remanded the case to the trial court for recalculation of attorney’s fees.1 Id.


       1
          The contract provides, “The prevailing party in any legal proceeding related to this contract
is entitled to recover reasonable attorney’s fees and all costs of such proceeding incurred by the
prevailing party.” Thus, although we reduced the Jacksons’ recovery on appeal, they did prevail in
their breach of contract suit and are entitled to recover reasonable attorney’s fees from Barry.
at 142-43. On remand, the trial court held a hearing, entered a new judgment awarding the Jacksons

$3,889 in damages and $20,000 in attorney’s fees, found that the contract provided for the prevailing

party to recover attorney’s fees, and concluded that, based on reasonable and customary hourly rates

in the area, $20,000 was a reasonable and necessary award. Barry appeals, arguing that the trial

court abused its discretion in refusing to hear new evidence and in awarding attorney’s fees that are

“wildly disproportionate to the actual award of damages and the actual amount of work that an

attorney should reasonably engage in to achieve that award.” We affirm the trial court’s judgment.


                                        Standard of Review

               We will not overturn a trial court’s determination of attorney’s fees absent an abuse

of discretion, meaning the record must show that the trial court acted arbitrarily and unreasonably,

without reference to any guiding rules and principles. Cole Chem. & Distrib., Inc. v. Gowing,

228 S.W.3d 684, 689-90 (Tex. App.—Houston [14th Dist.] 2005, no pet.); see also Ragsdale v.

Progressive Voters League, 801 S.W.2d 880, 881 (Tex. 1990) (“Ordinarily, the allowance of attorney’s

fees rests with the sound discretion of the trial court and will not be reversed without a showing of

abuse of that discretion.”); Bair Chase Prop. Co., LLC v. S & K Dev. Co., 260 S.W.3d 133, 138

(Tex. App.—Austin 2008, pet. denied) (when trial court is fact-finder, amount of attorney’s fees

will not be reversed absent clear abuse of discretion). Although the amount of damages awarded is

relevant in assessing the reasonableness of a trial court’s determination of attorney’s fees, it is one

of several factors to be considered. Arthur Andersen & Co. v. Perry Equip. Corp., 945 S.W.2d 812,

818 (Tex. 1997). Other factors include the total amount of money involved; the nature and difficulty

of the case; the time and labor spent; the legal skills and experience required; the attorney’s

                                                  2
experience, reputation, and ability; and fees customarily charged in the area for similar legal

services. Id. A trial court need not receive evidence on each Arthur Andersen factor and may “look

at the entire record, the evidence presented on reasonableness, the amount in controversy, the

common knowledge of the participants as lawyers and judges, and the relative success of the

parties.” Jarvis v. Rocanville Corp., 298 S.W.3d 305, 318 (Tex. App.—Dallas 2009, pet. denied);

see Cole Chem., 228 S.W.3d at 690 (“To determine an appropriate fee award, the trial judge is

entitled to look at the entire record and to view the matter in light of the amount in controversy, the

nature of the case, and his or her personal experience as a lawyer and judge.”).

               We note that the appellate record does not include a reporter’s record. There is no

indication that Barry requested a court reporter or objected to the reporter’s failure to record the

proceedings,2 and in his motion for new trial, Barry did not mention that a record was not made,

much less object to it. On appeal, he does not address the subject other than to say, “There is no

record of the non-evidential hearing after remand.” Without a reporter’s record, we presume that

the trial court “heard sufficient evidence to make all necessary findings in support of its judgment.”

Nicholson v. Fifth Third Bank, 226 S.W.3d 581, 583 (Tex. App.—Houston [1st Dist.] 2007, no pet.);

see Schafer v. Conner, 813 S.W.2d 154, 155 (Tex. 1991) (“in the absence of a complete statement

of facts, it is presumed that the omitted evidence supports the trial court’s judgment”).




       2
          A court reporter must make a record of all proceedings unless the parties agree to waive
it. See Tex. R. App. P. 13.1(a). Absent such a waiver, a reporter’s failure to make a record is error.
Reyes v. Credit Based Asset Serv. & Securitization, 190 S.W.3d 736, 740 (Tex. App.—San Antonio
2005, no pet.); Rittenhouse v. Sabine Valley Ctr. Found., Inc., 161 S.W.3d 157, 161-62 (Tex.
App.—Texarkana 2005, no pet.). However, a party must object to the reporter’s failure to record
the proceedings or error is waived. Reyes, 190 S.W.3d at 740; Rittenhouse, 161 S.W.3d at 162.

                                                  3
                                              Discussion

                In his first issue, Barry contends the trial court erred in not reopening the evidence

and conducting a full evidentiary hearing on attorney’s fees. However, the clerk’s record does not

contain any pleading filed by Barry before the hearing asking to introduce new evidence. The

Jacksons assert in their brief that they relied on the evidence related to attorney’s fees that they had

introduced in the original trial—documentary evidence and their attorney’s testimony about the time

and effort put forth up through the original trial3 —and that Barry did not ask to be allowed to

introduce new evidence. There is no evidence in the record that Barry attempted to introduce new

evidence or attacked the Jacksons’ evidence until he filed a motion for new trial arguing that the

court should have received new evidence instead of “limiting consideration of only the evidence

and testimony admitted at the original trial.”

                Further, we did not order the trial court to hold a full trial on the issue of attorney’s

fees but instead remanded the case “for recalculation of attorney’s fees.” Barry, 309 S.W.3d at 142.

Without a record of the hearing, we have no way to know what evidence was adduced, whether

Barry sought to attack the Jacksons’ evidence or introduce his own, how the trial court ruled on any

such attempts, or what kind of arguments were presented by the parties. Barry has not shown that

the trial court abused its discretion in the way it chose to proceed with the hearing on attorney’s fees.

See Brockie v. Webb, 331 S.W.3d 135, 137-38 (Tex. App.—Dallas 2010, no pet.) (trial court has




        3
         In the original trial, the Jacksons’ attorney testified that up until about a month before trial,
he had done about 140 hours of work in the case and that his rate was initially $150 and then raised
to $175 while the case was proceeding, for a total of $22,715. He said he had also put in another
twenty-one hours in the month just before trial, for another $3,675.

                                                    4
“inherent power that it may use to aid in the exercise of its jurisdiction, in the administration of

justice, and in the preservation of its independence and integrity” and “vast discretion to maintain

control of the proceedings before it, to expedite the proceedings, and to prevent what it considers

to be the unnecessary use of its time or resources”).

               In his second issue, Barry asserts that the $20,000 attorney’s fee award is “wildly

disproportionate” to the $3,889 damages award. However, the amount of damages awarded is only

one factor to be considered in assessing whether a trial court abused its discretion in determining

the amount of fees that should be awarded. Arthur Andersen, 945 S.W.2d at 818. The trial court

was entitled to consider the entire record, the Jacksons’ evidence, the amount in controversy, and

Barry’s conduct throughout the case.4 See Jarvis, 298 S.W.3d at 317; Cole Chem., 228 S.W.3d at

690. Further, Texas courts have affirmed attorney’s fee awards considerably larger than the

damages awarded. See, e.g., Bencon Mgmt. & Gen. Contracting, Inc. v. Boyer, Inc., 178 S.W.3d 198,

209-10 (Tex. App.—Houston [14th Dist.] 2005, no pet.) (affirming $283,000 in attorney’s fees in

case with $81,000 in damages; defendant filed counterclaim for more than $500,000 and was

uncooperative in discovery, and plaintiff had to hire expert but did not include expert fees in

attorney’s fee request); Murrco Agency, Inc. v. Ryan, 800 S.W.2d 600, 606-07 (Tex. App.—Dallas

1990, no writ) (affirming $92,000 attorney’s fee award in case with $28,000 damages award;

plaintiff sought damages in excess of $92,000, amount of damages is only one factor to be


       4
           On appeal, the Jacksons assert that Barry engaged in “dilatory, time-consuming and
expensive actions,” stating that he changed counsel several times during the case; failed to appear
for a scheduled mediation; failed to appear for a hearing, which resulted in a default judgment, then
sought and received a new trial; filed two motions for summary judgment, both of which were
denied; filed an unsuccessful counterclaim; and added and later released a third-party defendant.

                                                 5
considered, and it was for jury as fact-finder “to determine the reasonable value of an attorney’s

services”); Flint & Assoc. v. Intercontinental Pipe & Steel, Inc., 739 S.W.2d 622, 626 (Tex.

App.—Dallas 1987, writ denied) (affirming $162,000 attorney’s fees following $24,000 damages

award, noting that amount of recovery is “but one factor” and that another factor is “total amount

involved in the case,” which was claimed to be more than $500,000).

               The trial court presumably considered the Jacksons’ evidence about attorney’s fees

incurred in the original proceeding, as well as argument by the parties, and determined that $20,000

was a reasonable and necessary sum. Barry has not shown that the trial court abused its discretion

in coming to that conclusion. See Bair Chase Prop. Co., 260 S.W.3d at 138; see also Schafer,
813 S.W.2d at 155 (“[W]hen an appellant complains of the factual or legal sufficiency of the

evidence, the appellant’s burden to show that the judgment is erroneous cannot be discharged in the

absence of a complete or an agreed statement of facts.”).


                                            Conclusion

               Barry has not shown that the trial court abused its discretion in the way it conducted

the hearing or in its determination of the attorney’s fee award. We affirm the trial court’s judgment.



                                               __________________________________________

                                               David Puryear, Justice

Before Justices Puryear, Goodwin, and Field

Affirmed

Filed: November 26, 2013

                                                  6